Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more as addressed below.

The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (Vol. 84 No. 4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent ineligible.

Under the Step 1 of the eligibility analysis, we determine whether the claims are to a
statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C.
101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).

Under Step 2A Prong 1, the independent claim 15 all include abstract ideas as highlighted (using a bold font) shown below.

collecting a set of measurements from a plurality of downhole, environmental sensors vibrationally isolated within a bottom hole assembly (BHA);
processing the set of measurements into a real time evaluation a current location of the environmental sensors by comparing data collected while actively drilling said well with data collected when the well drilling operation is not actively drilling the well.”
 The highlighted steps is considered to be an abstract idea because it is analogous to the abstract ideas identified in Court decisions as pertaining to mental process concepts performed in the human mind (including observation, evaluation and opinion).

Under step 2B 
In claim 15 : the steps of “ collecting  a set of measurements…” just well-known, routing and conventional steps of obtaining data in the relevant art as evidence provide by the Kuroiwa (US Pub.2017/0226845) and Cooper (US Pub.20100108306).
 The “data collected…when the well drill operation is not actively drilling” is well-known, routing and conventional steps/process of obtaining data in the relevant art as evidence provide by the Kuroiwa (US Pub.2017/0226845), Ledroz (US Pub.2017/0175517).
 The claim 16 does not rejected under 101, because comprises significant additional elements/steps.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 7-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US Pub.2010/0307742) in view of Kuroiwa (US Pub.2017/0226845).

Regarding Claim 1, Phillips disclose a downhole instrument package for use with a well drilling apparatus, the downhole instrument package (Fig. 1, para [007], where a bottom hole assembly 100 included in a drill string 12) comprising:
a. at least three sensors including an accelerometer, a magnetometer, a gyroscope (paragraph [0020]sensors such as accelerometers, magnetometers and gyroscopes);

c.    the instrument package having at least two modes of operation including a continuous mode and a survey mode, the continuous mode being operational at least during times that the drilling apparatus is actively drilling and the survey mode being operational at least during times that the drilling apparatus is not actively drilling (paragraphs [0016], the bottom hole assembly 100 operating at two measurements modes including a static measurement mode and a continuous measurement mode, wherein the static measurement mode is performed when drilling is stopped and the continuous mode is performed while a drill pipe is in motion);

d. the signal processing device applying a first set of algorithms to data collected from the at least three sensors while in said continuous mode of operation, the collected data and/or the results of applying said first set of algorithms to the data detected when in said continuous mode of operation being stored as stored data by said signal processing device(paragraphs [0020], [0036|-[0037] and figure 3, where  obtaining continuous and static survey measurements from the sensors, compensating (or depth-correcting) continuous and static survey data, and using the depth corrected stationary and continuous survey data as art input to a wellbore trajectory- computation to obtain a high fidelity wellbore trajectory);

e.    the signal processing device applying a second set of algorithms, different than said first set of algorithms, to data from the at least three sensors while in said survey mode of operation to determine a calculated position of the downhole instrument package (i) from data collected from the at least three sensors while in said survey mode of operation as augmented (ii) by said stored data (paragraphs [0020], [0036|-[0037] and figure 3, where  obtaining continuous and static survey measurements from the sensors, compensating (or depth-correcting) continuous and static survey data, and using the depth corrected stationary and continuous survey data as art input to a wellbore trajectory- computation to obtain a high fidelity wellbore trajectory).

Phillips does not disclose the accelerometer, the magnetometer, and the gyroscope am mounted in an elongated configuration along with a signal processing device, the 

Kuroiwa disclose the accelerometer, the magnetometer, and the gyroscope a mounted in an elongated configuration along with a signal processing device, the elongate configuration being supported by shock absorbers between a drill string associated with said well drilling apparatus and a drill face of a drill bit (paragraphs |0017]-[0019], [0027] and [0049] and figures 1-2, where damper system 32 is used in conjunction with or combined with the corresponding well string component 26 to protect the vibration sensitive component 28; damper system 32 may be used to reduce the mechanical shocks and vibrations transmitted to the sensor unit/component 28 while maintaining sensor alignment.  Examples of such sensors include magnetometers, accelerometers, and/or gyroscopes).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide three sensors on the elongated configuration along with a signal processing device and continuous mode of operation, as taught by Kuroiwa in the Phillip in order to provide constantly/continuously of drilling trajectory data with more accuracy.
 
Regarding Claim 7, Phillips disclose a bottom hole assembly (BHA) for drilling an oilfield wellbore (Fig.1, para [0007], where a bottom hole assembly 100 included in a drill string 12) comprising:

    a computer configured to determine the current position of the plurality of instruments from a set of measurements produced by the plurality of instruments (Fig.1, para [0020] and [0036]-[0037], where estimate wellbore position, such as using sensors, magnetometers, accelerometers, gyroscopes, measurements of drill pipe length; obtaining continuous and static survey measurements from the sensors, compensating (or depth-correcting) continuous and static survey data, and using the depth corrected stationary and continuous survey data as an input to a wellbore trajectory computation to obtain a high fidelity wellbore trajectory).

Phillips does not disclose wherein the plurality of instruments are mechanically isolated from a drill head assembly of said BHA by one or more multi-degree of freedom vibration isolators.
Kuroiwa disclose wherein the plurality of instruments are mechanically isolated from a drill head assembly of said BHA by one or more multi-degree of freedom vibration isolators (paragraphs [0017]-[0019], [0027] and [0049] and figures 1-2, where considering that accelerometers, magnetometers and gyroscopes arc mounted in a vibration sensitive component (28) along with electronics, wherein the vibration sensitive component (28) is positioned in string components (26) which comprise a damper system (32) to protect the vibration sensitive component (28) from external disturbances).
Kuroiwa in the Phillip in order to measure drilling trajectory data with more accuracy.

 Regarding Claim 8, Phillips disclose the bottom hole assembly (BHA) of claim 7 wherein the computer having at least two modes different analytical modes of analyzing the set of measurements produced by the plurality of instruments, including a continuous mode and a survey mode, the continuous mode being operational at least during times that the BHA is actively drilling and the survey mode being operational at least during times that the BHA is not actively drilling (Fig. 1, para [0016], [0010]-[0020], where considering  that the bottom hole assembly (100) including the sensors operates at two measurements modes including a static measurement mode and a continuous measurement mode, wherein tire static measurement mode is performed when drilling is stopped and foe continuous mode is performed while a drill pipe is in motion).

Regarding Claim 9, Phillips disclose the bottom hole assembly (BHA) of claim 8 wherein the computer applies a first set of algorithms to data collected from the plurality of instruments while in said continuous mode of operation, the collected data and / or the results of applying said first set of algorithms to the data detected when in said continuous mode of operation being stored as stored data by said computer; the computer applying a second set of algorithms, different than said first set of algorithms, to data from the plurality of instruments while in said survey mode of operation to 

Regarding Claim 15, Phillips disclose a method of monitoring a well drilling operation while actively drilling said well (Claim 1, where a method for obtaining a high fidelity wellbore trajectory), the method comprising:
     collecting a set of measurements from a plurality of downhole, environmental sensors within a bottom hole assembly (BHA) (paragraphs [0007], [0016], [0019]- para [0020], [0036]-[0037], and figures 1 and 3, where using a bottom hole assembly 100 to obtain continuous and static survey measurements, wherein the bottom hole assembly 100 comprises sensors such, as accelerometers, magnetometers and gyroscopes and operates at two measurements modes including a static measurement mode and a continuous measurement mode, the static measurement mode being performed when drilling is stopped, the continuous mode being performed while a drill, pipe is in motion).
Phillips does not disclose the plurality of downhole, environmental sensors are vibrationaliy isolated within the BHA;

Kuroiwa disclose the plurality of downhole, environmental sensors are vibrationaliy isolated within the BHA (paragraphs [0017|,[0019], [0027] and [0049] and figures 1-2, where considering that accelerometers, magnetometers and gyroscopes are mounted in a vibration sensitive component (28) along with electronics, wherein the vibration sensitive component (28) is positioned in string components (26) which comprise a damper system (32) to protect the vibration sensitive component (28) from external disturbances);
    processing the set of measurements into a real time evaluation a current location of the environmental sensors by comparing data collected while actively drilling said well with data collected when the well drilling operation is not actively drilling the well (paragraphs [0036]-[0037], and figure 3, where considering compensating (or depth-correcting) continuous and static survey data, arid using the depth corrected stationary and continuous survey data as an input to a wellbore trajectory’ computation to obtain a high fidelity wellbore trajectory).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide environmental sensors are vibrationaliy isolated within the BHA, as taught by Kuroiwa in the Phillip in order to measure drilling trajectory data with more accuracy.

Claim 16 comprises similar limitations of claim 1.
Claim 16 is analyzed and rejected as discussed with respect to claim 1.

Regarding Claim 17, Phillips disclose a downhole instrument package for use with a well drilling apparatus (paragraph [0007] and figure 1, where a bottom hole assembly 100 included in a drill string 12), the downhole instrument package (paragraph [0007] and figure 1 the bottom hole assembly 100) comprising:
 a. at least three sensors including an accelerometer, a magnetometer, a gyroscope 
(paragraph [0020], where sensors such as accelerometers, magnetometers and gyroscopes); 
c.    the signal processing device applying a set of algorithms to data collected from the at least three sensors, the collected data and/or the results of applying said set of algorithms to the data collected being stored as stored data by said signal processing device (paragraphs [0020], [0036]-[0037] and figure 3, where considering obtaining continuous and static survey measurements from the sensors, compensating (or depth-correcting) continuous and static survey data, and using the depth corrected stationary and continuous survey data as an input to a wellbore trajectory computation to obtain, a high fidelity wellbore trajectory).

Phillips does not disclose:
b. the accelerometer, the magnetometer, and the gyroscope being mounted in an elongate configuration along with a signal processing device, the elongate configuration being supported by shock absorbers between a drill string associated with said well drilling apparatus and a drill face of a drill bit.

Kuroiwa disclose
b. the accelerometer, the magnetometer, and the gyroscope being mounted in an elongate configuration along with a signal processing device, the elongate configuration being supported by shock absorbers between a drill string associated with said well drilling apparatus and a drill face of a drill bit (paragraphs [0017]-[0019],[0027], [0049] and figures 1-2, where considering that accelerometers, magnetometers and gyroscopes are mounted in a vibration sensitive component (28) along with electronics, wherein the vibration sensitive component (28) is positioned in string components (26) which comprise a damper system (32) to protect the vibration sensitive component (28) from external disturbances);
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide three sensors on the elongated configuration along with a signal processing device and continuous mode of operation, as taught by Kuroiwa n the Phillip in order to provide constantly/continuously of drilling trajectory data with more accuracy.

Regarding Claim 18, Phillips disclose a downhole instrument package for use with a well drilling apparatus (paragraph [0007] and figure 1, where a bottom hole assembly 100 included in a drill string 12), the downhole instrument package (paragraph [0007] and figure 1 the bottom hole assembly 100) comprising:

c.  the signal processing device applying a set of algorithms to data from the at least three sensors to determine a calculated position of the downhole instrument package (paragraphs [0020], [0036]-[0037] and figure 3, where considering obtaining continuous and static survey measurements from toe sensors, compensating (or depth-correcting) continuous and static survey data, and using the depth corrected stationary and continuous survey data as an input to a wellbore trajectory computation to obtain a high fidelity wellbore trajectory).

Phillips does not disclose:
b.    the accelerometer, the magnetometer, and the gyroscope being mounted in an elongate configuration along with a signal processing device, the elongate configuration being supported by shock absorbers between a drill string associated with said well drilling apparatus and a drill face of a drill bit;

Kuroiwa disclose b.  the accelerometer, the magnetometer, and the gyroscope being mounted in an elongate configuration along with a signal processing device, the elongate configuration being supported by shock absorbers between a drill string associated with said well drilling apparatus and a drill face of a drill bit (paragraphs [0017]-[0019], [0027], [0049] and figures 1-2, where considering that accelerometers, magnetometers and gyroscopes are mounted in a vibration sensitive 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide three sensors on the elongated configuration along with a signal processing device and continuous mode of operation, as taught by Kuroiwa n the Phillip in order to provide constantly/continuously of drilling trajectory data with more accuracy.

Allowable Subject Matter
Claims 2-6 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Dykstra (US Pub.20170335676) disclose drilling a borehole with a bottom-hole assembly (BHA)  sensors while drilling, processing the BHA sensor measurements with a model while drilling to track a current position of the bit relative to the survey position, the model accounting for deformation of the BHA, and steering the BHA based on the current position of the bit (Abstract).
 Hall (US Pub.2014/0102793) disclose underground drilling operation from a down-hole location on a selective basis in response to an input from the surface, and drilling for a 
first period of time.  The preferred method also includes sending the input to the sensing device after drilling for the first period of time, and drilling during a second period of time while acquiring the information using the sensing device (Abstract).
Ledroz (US Pub.2017/0175517) disclose receiving at least one continuous survey including a plurality of continuous survey measurements taken between a pair of stationary survey measurements of the plurality of stationary survey measurements (Abstract).

Regarding Claim 2, The prior art applied above does not disclose or render obvious the downhole instrument package including a scheduler apparatus which includes a buffer for recording a stream of sensor data from said sensors, the scheduler apparatus determining whether the instrument package is in said continuous mode of operation or is in said survey mode of operation based a determination that a variance of the sensor data in the buffer is less than a predetermined threshold.

 Regarding claims 3 and 4 are not rejected under 102/103 due to the dependency on claim 2.

Regarding Claim 5, The prior art applied above does not disclose or render obvious  the downhole instrument package according to claim 1 further including an environmental module including additional sensors which are not supported by said shock absorbers so that said additional sensors in said environmental module are more sensitive to drill string dynamics than are the at least three sensors which are supported by said shock absorbers.

Regarding claim 6 is not rejected under 102/103 due to the dependency on claim 5.


Regarding Claim 10, The prior art applied above does not disclose or render obvious:    the bottom hole assembly (BHA) further including a scheduler apparatus which includes a buffer for recording a stream of sensor data from the plurality of instruments, the scheduler apparatus determining whether the computer is in said continuous mode of operation or is in said survey mode of operation based 


Regarding claims 11 and 12 are not rejected under 102/103 due to the dependency on claim 10.

Regarding Claim 13,  The prior art applied above does not disclose or render obvious:   the bottom hole assembly (BHA) further including an environmental module including additional sensors which are not supported by said one or more multi-degree of freedom vibration isolators so that said additional sensors in said environmental module are more sensitive to drill string dynamics than are the plurality of instruments which are mechanically isolated by said one or more multi-degree of freedom vibration isolators.


Regarding claim 14 are not rejected under 102/103 due to the dependency on claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857